Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a method, a non-transitory computer readable medium having instructions stored thereon, and a system; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of determining if an individual is authorized to use a vehicle, such as can be used in car sharing services.  This represents a commercial activity as far as determining if a user is authorized to gain access to a vehicle and can be practiced for car sharing and car rentals.  Using claim 1 as a representative example that is applicable to claims 14 and 19, the abstract idea is defined by the elements of:
receiving sensor data; 
determining, from the sensor data, if a user is in contact with a vehicle; 
determining if a user in contact with the vehicle is an unauthorized user; and 
taking an action if a user in contact with the vehicle is an unauthorized user
nd prong or at step 2B.  The claimed steps that define the method are not tied to any technology or apparatus of any kind and are broadly written to have a scope that allows for a human being do to what is claimed.  
For claim 14, the non-transitory computer readable medium that has instructions to be executed by a processor is considered to be an additional element.  For claim 19, the additional element of the claim is the “vehicle control system” that is configured to perform the steps/functions that define the abstract idea.
The above noted judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of a processor and memory or a vehicle control system (includes a computer in the claim scope) that is being merely used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using a generically recited processor and/or a generically recited control system to perform steps that define the abstract idea.  This does not amount to more than a mere instruction to implement the abstract idea on a device such as a generic or general purpose computer.  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited a processor and memory, or the vehicle control system (includes a nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
	For claims 2, 6, 9, 15, the claimed receipt of the sensor data from vehicle sensors is found to an additional element that is not part of the abstract idea.  However, mere data collection from sensors is found to be an insignificant extra solution activity and when reassessed at step 2B, is considered to be a well understood, routine, and conventional and does not amount to significantly more.  See MPEP 2106.05(g) and 2106.05(d).  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307,1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.
	For claims 3, 8, 16, 20, the comparing of the data, including biometric data (such as fingerprints), is considered to be a further embellishment of the same abstract idea that was found for claim 1.  Also, comparing of data can be done mentally and is something that can be done by people.  Nothing additional is claimed for consideration at the 2nd prong or at step 2B.
	For claim 4, the providing of an alert is considered to also be part of the same abstract idea that was found for claim 1.  This can be done by a person verbally nd prong or at step 2B.
	For claim 5, the applicant is claiming the condition under which the use is not considered to be an authorized user.  This is reciting a further embellishment of the same abstract idea that was found for claim 1.  Nothing additional is claimed for consideration at the 2nd prong or at step 2B.
For claims 7, 12, 18, providing an alert to another authorized user is reciting more about the same abstract idea of claim 1.  This is just one person talking to another person to alert them to an unauthorized user. Nothing additional is claimed for consideration at the 2nd prong or at step 2B for claim 7.  The limitation of “real-time” in claim 12 does not change this consideration as people talk in real time.  Alternatively, the “real-time” limitation is broadly reciting computer implantation to send an alert in real time. This is an instruction for one to practice the invention using a computer and is not sufficient to provide for integration into a practical application or significantly more at step 2B, see MPEP 2106.05(f).
For claims 10, 17, the claimed identification of facial features of the user by comparing facial features with facial features of authorized users is reciting more about the same abstract idea of claim 1.  People can do what is claimed by looking at photographs of users to determine if they are authorized or not.  The use of the image sensor to obtain an image so that a comparison can be made has been treated in the same manner as set forth for claims 3 and 8.  The use of an image sensor is treated as being insignificant extra solution activity of mere data collection and the use of sensors 
	For claim 11, the disabling of the vehicle is broadly recited and has a scope that allows for a person to be the one disabling the vehicle.  For this reason what is claimed is found to be a further recitation to the same abstract idea of claim 1.
	For claim 13, the recording of the sensor data is a step of date storage.  While one could interpret this as being part of the abstract idea of the claim, one could also argue that this is an additional element.  When considered as an additional element, the claimed recording of the data is considered to be an insignificant extra solution activity at the 2nd prong that when reassessed at step 2B, is found to be well understood, routine, and conventional. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tumey et al. (20020097145).
For claims 1, 2, 8-10, 12-15, 17, 19, 20, Tumey discloses a system and method where a user is authenticated as an authorized user or an unauthorized user of a vehicle.  Disclosed in paragraph 001 is that the invention relates to vehicle security and 
For claims 3, 5, 16, the comparing of the sensor data to a profile is satisfied by the image data that is being compared in Tumey.  The image data that is stored in advance satisfies the claimed profile. 

For claim 11, Tumey discloses the disabling of the vehicle.  See paragraph 085 for example. Disclosed is that the vehicle can be disabled (deactivated).  This satisfies what is claimed.
For claim 12, the alert in Tumey is considered to be sent in real time because once the system determines that a negative response action is needed, such as activating the vehicle alarm, the alarm is activated.  To the extent that the system of Tumey can accomplish real time, Tumey satisfies what is claimed.  The examiner notes that nothing can be done in real time and that the term real time is dependent on the technology at hand because what was real time years ago is not real time now due to technological advancements.  Tumey satisfies what is claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tumey et al. (20020097145) in view of Lortz et al. (20140200737).

Lortz discloses a vehicle system that captures user attributes using sensors and that can provide a notification to a registered user such as a vehicle owner upon detecting that an unauthorized user has accessed or attempted to operate the vehicle, see paragraphs 042, 043.  This is analogous art to the teachings of Tumey with respect to preventing vehicle theft by using sensor data.  Lortz discloses that some of the sensors that can be used to collect characteristics and data about the user includes the use of a seat weight sensor.  Paragraph 015 discloses that a plurality of sensors can be used such as cameras and a seat weight sensor.  It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide Tumey with the further ability to use a seat weight sensor to obtain weight of the user to be used as a biometric data variable that is used to determine is the user is authorized or is unauthorized, as taught by the combined prior art.  This is just providing another sensor to Tumey that is already known as being used to determine if a user is authorized or not, and is known to be used in conjunction with cameras that take images of the user.  Lortz teaches the use of a camera (image sensor) in combination with a weight sensor to detect an unauthorized user of a vehicle (this is the same as claimed).  Simply providing the additional sensor in the form of a weight sensor to Tumey, as taught by Lortz, would have been obvious to one of ordinary skill in the art.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 21, 31, 32, of U.S. Patent No. 10,534,819.  Although the claims at issue are not identical, they are not patentably distinct from each other because the currently pending claims are just broader versions of the patented claimed.  The patented claims recite the step of receiving sensor data, which is the receiving of image data from an image sensor.  Determining if the user is in contact with the vehicle is claimed in the patented claims.  The taking an action is claimed in the patented claims which is the providing of a notice of unauthorized use.  The pending claims are simply broader versions of the invention that is claimed in the patented claims.  Claims of overlapping scope much be maintained with common ownership, which is another reason for requiring a Terminal Disclaimer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Daiss et al. (6373148), Huang et al. (20100087987), Johnson et Subcommittee on Aviation Hearing on The Use Of Biometrics To Improve Aviation Security” discloses the use of biometrics for aviation security and granting access to a vehicle such as an aircraft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808.  The examiner can normally be reached on M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DENNIS W RUHL/Primary Examiner, Art Unit 3687